After the instant appeal was perfected, the Australian court granted plaintiffs motion to stay all proceedings in the Australian action pending resolution of the action in Supreme Court. Plaintiff thus having obtained the injunctive relief it requested, a determination of this appeal would not affect the rights of the parties (see Matter of Johnson v Pataki, 91 NY2d 214, 222 [1997]). We note that none of the exceptions to the mootness doctrine exist here (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). Concur — Tom, J.P, Sweeny, Moskowitz, Acosta and Abdus-Salaam, JJ.